IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

PAUL D. AMMERMAN,
Plaintifé,

Case No. 17-cv-193-wme
“Vr

DR. KALEB SINGLETON, ET AL.,
Defendants.

 

NOTICE OF APPEAL

 

Notice is hereby given that Paul D. Ammerman verses Dr.Singleton,
Mc. Murphy, Ms. Denise Romanow, Captain Crapster, Lietenant
Hinton, and Security Directof Larry Fuchs in the above named
case, hereby appeals to the United States Court of Appeals for
the Seventh Circuit from the judgment on November 8, 2019 by
Honorable District Judge William M. Conley, who ordered judgment
of Summary Judgment in favor of the defendants.

DATED: November 14, 2019

SIGNATURE: Wh Ae

/ Paul D. Ammerman
Columbia Correctional Institution
P.O. Box 900
Portage, WI. 53901-0900

 
PAUL D. AMMERMAN
COLUMBIA CORRECTIONAL INSTITUTION
P.O. BOX 900
PORTAGE, W1. 53901-0900

 

Cleck of Courts for the

Western district of Wisconsin
120 N. Henry St., Rm 320
Madison, Wl 888 53707

Re: Ammerman v. Singleton
Case No. 17-cv-193-wme

November 14, 2019

Dear Clerk of Courts,

Please file this Notice of Appeal in Honorable Judge Conley's

Court, and thank-you for always being avaiable when I had questions.

Respectfully,

i Lg-————

Paul D. Ammerman
DEPARTMENT OF CORRECTIONS WISCONSIN

Division of Adult Institutions
DOC-643 (Rev 4/2015)

INTERVIEW/INFORMATION REQUEST
SOLICITUD PARA INFORMACION / ENTREVISTA

Instruction to Inmate Do not use this form to contact health staff. Use a Health, Dental or Psychological Service Request

 

 

 

 

OFFENDER NAME - DOC NUMBER | LIVING UNIT
NOMBRE DEL/LA OFENSOR(A) NUMERO DEL/LA OFENSOR(A) UNIDAD DE VIVIENDA
Paul D. Ammercman 253696 Dy 2-19
DATE WORK ASSIGNMENT
FECHA ASIGNACION DE TRABAJO
11-14-19
[_] Interview Entrevista [_] Information Informacion

STATE REASON FOR INTERVIEW OR SPECIFY INFORMATION REQUESTED
INDIQUE LA RAZON PARA LA ENTREVISTA O ESPECIFIQUE LA INFORMACION QUE SOLICITA

Please file this with the Western District of Wisconsin.

Also, thank-you for addressing this issue and the new books!

 

 

 

 

 

(Do Not Write Below This Line) (No Escriba Debajo Esta Linea
DISPOSITION OF REQUEST DISPOSICION DE LA SOLICITUD

[] You Will Be Interviewed Date: Time:
Usted sera entrevistado Fecha: Hora:

[| Information to Follow
Informacion Sera Proveida

LE] Request Referred To:
Solicitud Refereida A:

 

Information/Comment:
Informacion/Comentario:

 

 

 

 

 

Signed Firmado Department Departamento
